Citation Nr: 1642170	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  103-84 53	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected status left post pectoralis repair with scar.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to July 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In August 2016, the Veteran testified at a hearing before the undersigned, sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his VA examination is inadequate.  Specifically, he testified that he has loss of power, weakness, and pain in the entire shoulder area, particularly on weight bearing, which was not tested on the April 2016 VA examination.  (August 2016 Hearing Transcript, p. 3).  Further, the March 2015 VA examiner noted "no" cardinal signs and/or symptoms attributable to any muscle injuries.  The Board finds that the Veteran's testimony indicates that the VA examinations of record many not fully consider the Veteran's symtpoms of the service-connected disability.

By way of history, service connection has been established for the status post left pectoralis repair with scar under Diagnostic Code 5302.  With regard to muscle injuries, the provisions of Diagnostic Code 5302 provide that the function of Muscle Group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle; and acts with Group III in forward and backward swinging of the arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The diagnostic code provide a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  The Veteran is service-connected for the nondominant hand.   A 20 percent rating requires moderate injury.  A 20 percent rating requires moderately severe injury.  A 30 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303.

During the hearing, the Veteran also reported that the disability is also affecting his musculoskeletal system.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be documented to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his status left post pectoralis repair with scar.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  Specifically, the examiner should also observe the Veteran lifting an object.  Using the appropriate DBQs, the examiner should identify all symptoms and severity thereof related to the service-connected disability, including of the muscle, related scar, and any musculoskeletal involvement.  The examiner should consider the Veteran's statements regarding the functional impact related to the muscle injury (in testimony he provided details regarding his muscle-related symptoms).  If the examiner determines that there is musculoskeletal involvement, the examiner should provide all relevant findings, to include complete range of motion findings.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

3.  The RO or the AMC should also undertake any other indicated development, to specifically include ensuring the above-requested medical opinion(s) is in complete compliance with the directives of this remand.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






